UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-8069


CORNELIUS ACRES,

                Petitioner – Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent – Appellee,

          and

COMMONWEALTH OF VIRGINIA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00883-JCC-IDD)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelius Acres, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cornelius Acres seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2241 (2006)

petition,      which     the   court    interpreted        as   a   28    U.S.C.   § 2254

(2006) petition, for failure to comply with a court order.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.        § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a    prisoner    satisfies        this    standard      by

demonstrating         that     reasonable       jurists     would        find   that     the

district       court’s      assessment    of    the    constitutional           claims    is

debatable      or     wrong.     Slack    v.     McDaniel,      529      U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Acres has not made the requisite showing.                           Accordingly, we

deny leave to proceed in forma pauperis, deny Acres’ motions for

a transcript at the Government’s expense and to overturn his

                                            2
conviction, deny a certificate of appealability, and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      3